Order entered May 24, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00378-CV

                                   TODD PRUETT, Appellant

                                                 V.

                               MARK STOLZ, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07463

                                             ORDER
       Before the Court is appellant’s May 20, 2013 motion for a reporter’s record. Appellant

asks this Court to order the court reporter of the 265th Judicial District Court to prepare and file a

reporter’s record from a hearing held on September 13, 2012. It does not appear that the record

from the proceedings in the 265th Judicial District Court was made part of the record in the

proceedings on appeal in this case. Accordingly, we DENY the motion.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE